      Case 2:20-cv-00435-DJH Document 47 Filed 03/31/21 Page 1 of 11



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Francine M. Arthur,                                No. CV-20-00435-PHX-DJH
10                  Plaintiff,                          ORDER
11   v.
12   Windsor Shadows Homeowner’s
     Association,
13
                    Defendant.
14
15          Pending before the Court is Defendant’s Motion to Dismiss Plaintiff’s Complaint
16   for Lack of Subject Matter Jurisdiction (Doc. 23). Plaintiff filed a Response in Opposition
17   (Doc. 30), and Defendant filed a Reply (Doc. 31). The matter is fully briefed.
18   I. Background
19          Pro se Plaintiff Francine Arthur resides in the Windsor Shadows neighborhood in
20   Mesa, Arizona. (Doc. 21 at ¶ 7). She is of “Hispanic, African American, and Native
21   American heritage” and is mentally and physically disabled (Id. at ¶ 15). Defendant
22   Windsor Shadows Homeowner’s Association is a private organization responsible for
23   enforcing the neighborhood’s Covenants, Conditions, and Restrictions (“CC&Rs”) (Id. at
24   ¶ 16). In her Complaint, Plaintiff alleges that Defendant has engaged in a scheme (what
25   she refers to as the “Windsor Shadows Strategy”) to displace existing disabled, minority
26   residents and bring into the neighborhood more affluent, white residents (Id. at ¶¶ 7, 27).

27   Plaintiff alleges that Defendant “singled [her] out” for harsh treatment, while white, non-

28   disabled residents were given preferential treatment (Id. at ¶¶ 37, 45, 154).
      Case 2:20-cv-00435-DJH Document 47 Filed 03/31/21 Page 2 of 11



 1          To accomplish this scheme and force her to leave, Plaintiff alleges that Defendant
 2   has noted numerous violations of the CC&Rs against her home, imposed large fines and
 3   assessments against her, placed a lien on her home, and threatened to foreclose on her home
 4   (Id. at ¶¶ 8, 24, 33). Some of these actions were allegedly taken by the Mulcahy Law Firm,
 5   which Plaintiff alleges acted as Defendant’s agent (Id. at ¶¶ 31, 34). Plaintiff alleges that
 6   Defendant failed to maintain the common areas of the neighborhood in clean and sanitary
 7   condition, causing various injuries (Id. at ¶¶ 25–26). Additionally, Plaintiff alleges that
 8   Defendant did not permit her to use her wheelchair on the street, forbade her from installing
 9   a wheelchair ramp at her home, made derogatory remarks about her disability and national
10   origin, and threatened her (Id. at ¶ 8).
11          Invoking federal question jurisdiction and supplemental jurisdiction, Plaintiff lists

12   fifteen causes of action, including alleged violations of the Federal Fair Housing Act and

13   Fair Debt Practices Act, as well as various state, local, and common law causes of action.

14   Defendant moves to dismiss the Complaint for lack of subject matter jurisdiction and for

15   violating Rule 8 of the Federal Rules of Civil Procedure.

16   II. Discussion
            The Court will first address the Rule 8 issue.
17
            A. Rule 8
18
            In its Motion to Dismiss under Rule 12(b)(1), Defendant also moves to dismiss
19
     Plaintiff’s Complaint under Rule 8, arguing that the Complaint’s “length” and “lack of
20
     coherence” justify an involuntary dismissal. (Doc. 23 at 2–3). The Federal Rules of Civil
21
     Procedure require that all complaints contain “a short and plain statement of the claim
22
     showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Additionally, “[e]ach
23
     allegation must be simple, concise, and direct.” Fed. R. Civ. P. 8(d). But allegations in a
24
     pro se complaint are held to “less stringent standards than formal pleadings drafted by
25
     lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam) (quoting Estelle v.
26
     Gamble, 429 U.S. 97, 106 (1976)). Courts must liberally construe pleadings submitted by
27
     a pro se plaintiff, affording the claimant the benefit of any doubt. Karim–Panahi v. L.A.
28
     Police Dep’t, 839 F.2d 621, 623 (9th Cir. 1988) (citing Bretz v. Kelman, 773 F.2d 1026,


                                                  -2-
      Case 2:20-cv-00435-DJH Document 47 Filed 03/31/21 Page 3 of 11



 1   1027 n.1 (9th Cir. 1985) (en banc)). However, courts “may not supply essential elements
 2   of the claim that were not initially pled.” Ivey v. Bd. of Regents, 673 F.2d 266, 268 (9th
 3   Cir. 1982). If the complaint’s deficiencies can be cured, a court must give the pro se litigant
 4   leave to amend her complaint. See Karim–Panahi, 839 F.2d at 623 (citing Noll v. Carlson,
 5   809 F.2d 1446, 1448 (9th Cir. 1987)).
 6          Complaints demonstrating “extraordinary prolixity” may be dismissed, Cafasso,
 7   U.S. ex rel. v. Gen. Dynamics C4 Sys., Inc., 637 F.3d 1047, 1058 (9th Cir. 2011), but
 8   ordinarily a complaint’s “verbosity” and “length” alone cannot be grounds for dismissal
 9   under Rule 8. See Hearns v. San Bernardino Police Dep’t, 530 F.3d 1124, 1131 (9th Cir.
10   2008). This leniency does not allow plaintiffs to draft complaints that are “argumentative,
11   prolix, replete with redundancy and largely irrelevant,” McHenry v. Renne, 84 F.3d 1172,

12   1177 (9th Cir. 1996), “confusing and conclusory,” Hatch v. Reliance Ins. Co., 758 F.2d

13   409, 415 (9th Cir. 1985), or “distracting, ambiguous, and unintelligible.” Schmidt v.

14   Herrmann, 614 F.2d 1221, 1224 (9th Cir. 1980). To lessen a defendant’s burden of

15   responding to a complaint with “excessive factual detail,” courts have the authority to strike

16   any redundancy from a complaint and can excuse a defendant from answering repetitive or
     irrelevant paragraphs. See Hearns, 530 F.3d at 1132. Dismissal with prejudice is a “harsh
17
     remedy,” so courts must first “consider less drastic alternatives.” Id. (citing McHenry,
18
     84 F.3d at 1178).
19
            Plaintiff’s Amended Complaint is eighty pages long, alleging fifteen causes of
20
     action against Defendant. It totals 279 paragraphs, approximately half of which are
21
     excessive background details that improperly mix facts and legal standards. Many of its
22
     factual allegations are repetitive and irrelevant. Even affording Plaintiff the benefit of the
23
     doubt, a generous reading of the Complaint leaves the Court confused about what Plaintiff
24
     is alleging Defendant to have done, when Defendant’s alleged conduct took place, and how
25
     those actions violate the law. The Complaint is too specific about irrelevant facts and not
26
     specific enough about relevant ones. In its present state, Plaintiff’s Complaint must be
27
     dismissed for its prolixity, redundance, irrelevance, and ambiguity. This dismissal will be
28
     without prejudice and with leave to amend, as will be further explained in Part III of this


                                                  -3-
      Case 2:20-cv-00435-DJH Document 47 Filed 03/31/21 Page 4 of 11



 1   Order (“Instructions”).
 2            B. Subject Matter Jurisdiction
 3            Notwithstanding the Rule 8 violations, the Court turns to consider whether it has
 4   subject matter jurisdiction over Plaintiff’s claims. Federal Rule of Civil Procedure 12(h)(3)
 5   requires courts to dismiss claims over which they lack subject matter jurisdiction. A Rule
 6   12(b)(1) challenge to subject matter jurisdiction may be either facial or factual. Safe Air
 7   for Everyone v. Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004). In a facial attack, the court
 8   may dismiss a complaint when the allegations of and documents attached to the complaint
 9   are insufficient to confer subject matter jurisdiction. See Savage v. Glendale Union High
10   Sch. Dist. No. 205, 343 F.3d 1036, 1039 n.2 (9th Cir. 2003). In this context, all allegations
11   of material fact are taken as true and construed in the light most favorable to the nonmoving

12   party. Fed’n of Afr. Am. Contractors v. City of Oakland, 96 F.3d 1204, 1207 (9th Cir.

13   1996). In contrast, when a court evaluates a factual challenge to jurisdiction, a court is

14   “free to weigh the evidence and satisfy itself as to the existence of its power to hear the

15   case.”    Safe Air for Everyone, 373 F.3d at 1039 (“In resolving a factual attack on

16   jurisdiction, the district court may review evidence beyond the complaint without
     converting the motion to dismiss into a motion for summary judgment.”).
17
              By arguing that the Complaint “fails to make sufficient allegations to raise a federal
18
     question,” Defendant makes a facial attack on the Court’s subject matter jurisdiction. (See
19
     Doc. 23 at 4). A case arises under federal law “whenever its correct decision depends on
20
     the construction” of a federal law. Cohens v. Virginia, 19 U.S. (6 Wheat.) 264, 378 (1821).
21
     Under the well-pleaded complaint rule, the complaint must “establish[ ] either that federal
22
     law creates the cause of action or that the plaintiff’s right to relief necessarily depends on
23
     resolution of a substantial question of federal law.” Cook Inlet Region, Inc. v. Rude,
24
     690 F.3d 1127, 1130 (9th Cir. 2012) (quoting Empire Healthchoice Assurance, Inc. v.
25
     McVeigh, 547 U.S. 677, 689–90 (2006)). A complaint need not include “detailed factual
26
     allegations,” but there must be more than “an unadorned, the-defendant-unlawfully-
27
     harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.
28
     Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Merely reciting “the elements of a cause of


                                                   -4-
      Case 2:20-cv-00435-DJH Document 47 Filed 03/31/21 Page 5 of 11



 1   action” without “further factual enhancement” is insufficient. Id.
 2          1. Americans with Disabilities Act
 3          As an initial matter, Defendant claims that Plaintiff alleged a violation of the
 4   Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12182. (Doc. 23 at 4). But
 5   nowhere in Plaintiff’s Complaint does a citation to this law exist. All references to the
 6   ADA are accompanied by citations to the Fair Housing Act (“FHA”), which also contains
 7   protections for people with disabilities. The Court finds that Plaintiff has not pleaded a
 8   violation of the ADA and will construe her disability-related allegations as part of her FHA
 9   claims. See Johnson v. City of Shelby, 574 U.S. 10, 12 (2014) (per curiam) (reversing
10   summary judgment entered against petitioners who sought relief under 42 U.S.C. § 1983
11   but who had failed to cite to that specific statute).

12                 2. Fair Housing Act

13          The FHA, part of the Civil Rights Act of 1968, prohibits housing discrimination.

14   42 U.S.C. §§ 3601, 3604. Claims under the FHA can proceed under disparate-impact and

15   disparate-treatment theories of liability. See Tex. Dep’t of Hous. & Cmty. Affs. v. Inclusive

16   Cmtys. Project, Inc., 576 U.S. 519, 545–46 (2015). If a plaintiff bases a disparate treatment
     claim on circumstantial evidence, the Court will employ the burden-shifting scheme from
17
     McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). But a plaintiff need not satisfy
18
     the McDonnell Douglas test at the pleading stage. See Gilligan v. Jamco Dev. Corp.,
19
     108 F.3d 246, 249 (9th Cir. 1997) (citing Ring v. First Interstate Mortg., Inc., 984 F.2d 924
20
     (8th Cir. 1993)).
21
            In Count One, Plaintiff alleges numerous violations of the FHA, 42 U.S.C. §§ 3604,
22
     3617. Defendant contends that Plaintiff does not sufficiently allege a violation of the FHA
23
     because Plaintiff did not argue that Defendant engaged in “discrimination in the sale or
24
     rental of dwellings.” (Doc. 23 at 4). A brief look at Plaintiff’s Complaint disabuses the
25
     Court of that notion, as the FHA prohibits far more than “discrimination in the sale or rental
26
     of dwellings.” See Wilson v. Seattle Hous. Auth., 2010 WL 1633323, at *3–4 (W.D. Wash.
27
     Apr. 22, 2010) (categorically rejecting a similar argument).
28
            In Count One, Plaintiff alleges the following violations of the FHA: 42 U.S.C.


                                                   -5-
      Case 2:20-cv-00435-DJH Document 47 Filed 03/31/21 Page 6 of 11



 1   §§ 3604(b) (discrimination “against any person in the terms, conditions, or privileges of
 2   sale or rental of a dwelling, or in the provision of services or facilities in connection
 3   therewith”), 3604(c) (advertising the sale or rental of a dwelling that “indicates any
 4   preference, limitation, or discrimination” based on a protected class), 3604(e) (inducing or
 5   attempting to induce the sale or rental of “any dwelling by representations regarding the
 6   entry or prospective entry into the neighborhood of a person or persons of a particular”
 7   protected class), 3604(f)(1) (discrimination in the rental of a dwelling because of the
 8   renter’s handicap), 3604(f)(2) (discrimination in the “terms, conditions, or privileges” of
 9   the rental of a dwelling because of the renter’s handicap), 3604(f)(3)(A) (refusing to permit
10   reasonable modifications of a dwelling rented by a handicapped renter), 3604(f)(3)(B)
11   (refusing to make “reasonable accommodations in rules, policies, practices, or services”

12   for a handicapped renter), and 3617 (coercing, intimidating, threatening, or interfering with

13   a renter’s rights under § 3604). (See Doc. 21 at ¶¶ 132–150, 165–170). She ties specific

14   facts to many of these claims. While Plaintiff’s Complaint could be clearer and more

15   concise, she has sufficiently stated a claim under the FHA to give this Court subject matter

16   jurisdiction, and therefore the Court will not dismiss Count One with prejudice.
                   3. Fair Debt Collection Practices Act
17
            In Counts Thirteen and Fourteen, Plaintiff alleges that Defendant violated the Fair
18
     Debt Collection Practices Act (“FDCPA”), 15 U.S.C. §§ 1692e, 1692f, by collecting
19
     excessive late fees and by falsely representing the amount of an alleged debt. (See Doc. 21
20
     at ¶¶ 260–62). Defendant argues that because it is not in the business of collecting debts,
21
     it is not subject to the FDCPA. (See Doc. 23 at 4–5).
22
            The FDCPA only applies to “debt collectors,” and a creditor is not a “debt collector”
23
     when it attempts to collect its own debt. See 15 U.S.C. § 1692a(6)(A). A homeowners’
24
     association is therefore not subject to the FDCPA when it seeks to collect its own fees and
25
     assessments. See Doran v. Aus, 308 F. App’x 49, 51 (9th Cir. 2009); Newman v. Boehm,
26
     Pearlstein & Bright, Ltd., 119 F.3d 477, 482 n.3 (7th Cir. 1997). Moreover, when a law
27
     firm seeks to collect a debt on behalf of a client, the FDCPA only applies if the client is
28
     also a debt collector. Caron v. Charles E. Maxwell, P.C., 48 F. Supp. 2d 932, 936 (D. Ariz.


                                                 -6-
         Case 2:20-cv-00435-DJH Document 47 Filed 03/31/21 Page 7 of 11



 1   1999) (collecting cases). In other words, there is no vicarious liability for actions taken by
 2   a debt collector on behalf of a creditor who is not a debt collector. See id. Even if the
 3   Mulcahy Law Firm qualifies as a debt collector,1 Defendant does not. Because Defendant
 4   is not subject to the FDCPA, Defendant’s Motion is granted as to Counts Thirteen and
 5   Fourteen. These claims are dismissed with prejudice.
 6                   4. Other Causes of Action
 7            Plaintiff relies on supplemental jurisdiction to bring her other claims into federal
 8   court. Exercising supplemental jurisdiction is only appropriate where the claims are “so
 9   related to claims in the action within such original jurisdiction that they form part of the
10   same case or controversy under Article III.” 28 U.S.C. § 1367. A state-law claim forms
11   part of the same case or controversy when it shares a “common nucleus of operative fact”

12   with the federal claim such that the plaintiff “would ordinarily be expected to try them all

13   in one judicial proceeding.” United Mine Workers of Am. v. Gibbs, 383 U.S. 715, 725

14   (1966).

15            Plaintiff’s claims in Counts Two, Three, and Five are all based on the same facts

16   alleged in Count One, so these claims are pendent to the federal claim. Count Seven,
     alleging a violation of the “Arizona Anti-Harassment Statute,” lists many of the same facts
17
     as are in Counts One, Two, Three, and Five. But the state law Plaintiff cites, A.R.S. § 23-
18
     371, is an “earned paid sick time” labor law, which is unconnected to housing or housing
19
     discrimination. Plaintiff cannot state a claim for housing discrimination under this labor
20
     law. Similarly, Count Fifteen alleges a general claim for “fraud,” but Plaintiff cites
21
     29 C.F.R. § 2580.412-9, a regulation requiring ERISA plan administrators to be bonded to
22
     encompass fraudulent conduct, and [18] U.S.C. § 1341, the federal mail fraud statute.
23
     Neither of these laws are relevant here, so Plaintiff’s legal theory is unidentifiable. As
24
     required by the Federal Rules of Civil Procedure, fraud must be alleged “with
25
     particularity.” Fed. R. Civ. P. 9(b). Rule 9(b) requires that a complaint identify “‘the who,
26
     what, when, where, and how of the misconduct charged,’ as well as ‘what is false or
27
28
     1
         Importantly, the Mulcahy Law Firm is not a party in this matter.

                                                  -7-
         Case 2:20-cv-00435-DJH Document 47 Filed 03/31/21 Page 8 of 11



 1   misleading about [the purportedly fraudulent] statement, and why it is false.’” Cafasso,
 2   637 F.3d at 1055 (quoting Ebeid ex rel. United States v. Lungwitz, 616 F.3d 993, 998 (9th
 3   Cir. 2010)). If Plaintiff wishes to allege pendent state-law claims for harassment or fraud,
 4   she must cite applicable state statutes that cover the alleged conduct. As such, Counts
 5   Seven and Fifteen are dismissed without prejudice.2
 6           Plaintiff’s various state-law claims alleging injuries caused by dog excrement are
 7   wholly unrelated to her federal claim of housing discrimination. Plaintiff’s claims in Count
 8   One are based on allegations that, among other things, Defendant served Plaintiff with
 9   “baseless or unwarranted violation notices . . . designed to pressure her to move,” made
10   “other threats of foreclosure,” made “derogatory comments” based on Plaintiff’s protected
11   status, imposed “oppressive” HOA fees, and engaged in the “Windsor Shadows Strategy”

12   to discriminate against future tenants based on prohibited grounds. (Doc. 21 at ¶¶ 136–

13   145). By contrast, Plaintiff’s claims in Counts Four, Six, Eight, Nine, Ten, Eleven, and

14   Twelve are based on allegations that Defendant failed to enforce a City of Mesa ordinance

15   regarding removal and disposal of dog fecal matter and that the presence of dog excrement

16   caused Plaintiff to suffer various injuries (See, e.g., id. at ¶¶ 173, 184, 193, 204, 219, 237,
     243). These actions do not derive from a common nucleus of operative fact. Instead, these
17
     claims are wholly separate and would not ordinarily be expected to be tried together; they
18
     belong in a different forum. The Court declines to exercise supplemental jurisdiction over
19
     these state-law claims.
20
             Therefore, Counts Seven and Fifteen are dismissed without prejudice and with leave
21
     to amend. Counts Four, Six, Eight, Nine, Ten, Eleven, Twelve, Thirteen, and Fourteen are
22
     dismissed with prejudice. When amending her Complaint, Plaintiff shall not reallege facts
23
     or make legal arguments regarding these nine dismissed causes of action.
24
             However, Defendant’s facial attack on the Court’s subject matter jurisdiction for
25
     Counts One, Two, Three, and Five must fail. Plaintiff sufficiently alleges facts giving rise
26
     to federal question jurisdiction, and the federal claims and the pendent state-law claims
27
28   2
       If Plaintiff is unable to support her claims under applicable law, they are subject to
     dismissal with prejudice.

                                                  -8-
      Case 2:20-cv-00435-DJH Document 47 Filed 03/31/21 Page 9 of 11



 1   arise out of a common nucleus of operative fact. Therefore, the Court will allow Plaintiff
 2   the opportunity to amend these claims to meet the Rule 8 standards.
 3   III. Instructions
 4          Rule 15 of the Federal Rules of Civil Procedure provides that the Court “should
 5   freely give leave [to amend] when justice so requires.” Fed. R. Civ. P. 15(a)(2). “[A]
 6   district court should grant leave to amend even if no request to amend the pleading was
 7   made, unless it determines that the pleading could not possibly be cured by the allegation
 8   of other facts.” Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000) (quoting Doe v. United
 9   States, 58 F.3d 494, 497 (9th Cir. 1995)). Freely permitting amendments to pleadings is
10   “particularly important for the pro se litigant.” Id. at 1131.
11          The Court instructs Plaintiff as follows. After the section at the beginning of her

12   Second Amended Complaint clearly describing the jurisdictional basis for the case and

13   whether venue is proper, Plaintiff should include a section of factual allegations against

14   Defendant, noting relevant dates or ranges of dates when certain events occurred. The

15   factual allegations shall be separated into paragraphs that are numbered sequentially

16   pursuant to LRCiv 7.1(b). Plaintiff must refrain from discussing laws, statutes, cases, or
     legal standards when listing her factual allegations. The next section should lay out
17
     Plaintiff’s claims. The claims should be listed in chronological order, and numbered in a
18
     way that the Court and Defendant can identify the numerosity of the claims: “Count One;
19
     Count Two, etc.” Plaintiff may renumber her claims so that they remain in numerical order.
20
     Each claim should include a legal basis for the claim, and an explanation of the factual
21
     allegations that support the claim.
22
            Plaintiff “must articulate the exact legal theory of relief for each cause of action [she
23
     is] asserting by explaining: (1) the law or constitutional right [Plaintiff] believe[s] was
24
     violated; (2) the name of the party who violated that law or right; (3) exactly what that
25
     party did or failed to do; (4) how that action or inaction is connected to the violation of the
26
     law or any constitutional right; and (5) the exact injury [Plaintiff] suffered as a result of
27
     that conduct. [Plaintiff] must repeat this process for each theory underlying every specific
28
     cause of action.” Casavelli v. Johanson, 2020 WL 4732145, at *10 (D. Ariz. Aug. 14,


                                                  -9-
     Case 2:20-cv-00435-DJH Document 47 Filed 03/31/21 Page 10 of 11



 1   2020). Any claims sounding in fraud must be pled with particularity pursuant to Rule 9(b).
 2   This means that Plaintiff must tie specific factual allegations against Defendant to her fraud
 3   claim in Count Fifteen. The Court urges Plaintiff to state sufficient factual allegations and
 4   legal support necessary to establish her claims, but to do so in a way that is as concise as
 5   possible.
 6          The Court reminds Plaintiff that she may not reallege Counts Four, Six, Eight, Nine,
 7   Ten, Eleven, Twelve, Thirteen, and Fourteen when amending her Complaint, as these
 8   causes of action have been dismissed with prejudice. Any facts pertaining to these
 9   dismissed claims must also be removed from Plaintiff’s Second Amended Complaint.
10          To file an amended complaint, Plaintiff must first file a motion for leave to amend
11   in accordance with Local Rule 15.1(a), by including the proposed Second Amended

12   Complaint and a strikethrough version of her previous Complaint, showing the changes

13   made. See LRCiv 15.1(a) (“A party who moves for leave to amend a pleading must attach

14   a copy of the proposed amended pleading as an exhibit to the motion, which must indicate

15   in what respect it differs from the pleading which it amends, by bracketing or striking

16   through the text to be deleted and underlining the text to be added.”).
     IV. Warning
17
            Because the Court has explicitly informed Plaintiff what needs to be done to file a
18
     complying Second Amended Complaint, this will be her final opportunity to comply. See
19
     Ferdik v. Bonzelet, 963 F.2d 1258, 1261 (9th Cir. 1992) (affirming dismissal with prejudice
20
     where district court had instructed pro se plaintiff regarding deficiencies in prior order
21
     dismissing claim with leave to amend).
22
            Plaintiff is advised that if she elects to file an amended complaint but fails to comply
23
     with the Court’s instructions explained in this Order, the action will be dismissed pursuant
24
     to 28 U.S.C. § 1915(e) and/or Rule 41(b) of the Federal Rules of Civil Procedure. See
25
     McHenry, 84 F.3d at 1177 (affirming dismissal with prejudice of amended complaint that
26
     did not comply with Rule 8(a)). Plaintiff is directed to become familiar with the Local
27
     Rules and the Federal Rules of Civil Procedure and is advised of the Free Self-Service
28


                                                 - 10 -
         Case 2:20-cv-00435-DJH Document 47 Filed 03/31/21 Page 11 of 11



 1   Clinic at the Phoenix courthouse.3
 2            Accordingly,
 3            IT IS HEREBY ORDERED that Plaintiff’s Amended Complaint (Doc. 21) is
 4   DISMISSED WITH LEAVE TO AMEND. Plaintiff may file a Motion for Leave to File
 5   a Second Amended Complaint within thirty (30) days of the date of this Order. If Plaintiff
 6   fails to file a Motion for Leave to File a Second Amended Complaint within thirty (30)
 7   days of the date of this Order, the Clerk of Court shall, without further notice, enter
 8   judgment and dismiss this case with prejudice.
 9            IT IS FURTHER ORDERED that Defendant’s Motion to Dismiss (Doc. 23) is
10   GRANTED IN PART. Counts Four, Six, Eight, Nine, Ten, Eleven, Twelve, Thirteen,
11   and Fourteen in Plaintiff’s Amended Complaint (Doc. 21) are DISMISSED WITH

12   PREJUDICE. Counts Seven and Fifteen are DISMISSED WITHOUT PREJUDICE.

13            Dated this 31st day of March, 2021.

14
15
16
                                                    Honorable Diane J. Humetewa
17                                                  United States District Judge

18
19
20
21
22
23
24
25
26
27   3
      Plaintiff may wish to schedule a telephonic appointment to meet with a volunteer lawyer.
     For information, visit the Court’s website at: www.azd.uscourts.gov. Proceed to the box
28   entitled For Those Proceeding Without an Attorney and then the link entitled Federal Court
     Self Service Center - Phoenix.

                                                - 11 -
